Citation Nr: 1541675	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U. S. Army from April 1961 to April 1964.  He also had additional service in the Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for degenerative disc disease.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010. 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, except for certain medical records, the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

For reasons discussed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran is seeking service connection for degenerative disc disease of the entire spine.  He asserts that, while in service, he was participating in a parachuting exercise when he essentially hit the side of an airplane upon exiting and then landed hard, injuring his back.  He contends that the injury caused back problems which have continued since that time. 

The Veteran's service treatment records (STRs) are silent as to any complaint of, or treatment for, a back injury.  In a February 2008 statement regarding the injury, the Veteran reported that, at the time of the injury, he sought medical treatment in the field, was "looked at" and sent back into duty.  

In his June 2015 Board hearing testimony, the Veteran described in detail the in-service jump which caused the injury to his back.  He further indicated that he went to his first sergeant after the jump and told him about the injury.  The sergeant sent him to a medical truck to be examined, and he was given aspirin for treatment.  The Veteran further testified that, after separating from service, he worked as a truck driver and that his back had hurt continuously since service.  The Veteran indicated he treated the pain throughout the years with over-the-counter medication.  He also indicated that a VA doctor told him in 2004, upon review of an x-ray of his back, that his degenerative disc disease developed as a result of an "old injury."

In December 2009, the Veteran underwent VA examination in connection with his claim.  At that time, a contract physician reviewed the record, examined the Veteran, and rendered diagnoses of degenerative disc disease of the cervical spine, with cervical strain, and degenerative disc disease of the lumbar spine with lumbar strain, and sacroiliac degenerative joint disease with sclerotic changes.  The examiner opined, however, that Veteran's degenerative disc disease of the lumbar and cervical spine were not caused by or related to his parachute jumps in service.  The VA examiner explained that there was no in-service record of an injury, and no follow-up treatment indicating spinal complaints.  The examiner noted that it was 40 years between the end of the Veteran's service and the diagnosis of degenerative disc disease, and such a span of time indicated no relationship between the two.  

The Board finds the December 2009 VA opinion is inadequate because the opinion does not take into account the Veteran's statements regarding an in-service injury or continuity of symptomatology following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate where the examiner relied only upon a lack of evidence in service treatment records to provide negative opinion).  Indeed, while the VA examiner noted there was no chronicity or continuity of care of degenerative disc disease for 40 years after service, the Veteran has reported that he continued to experience pain in his back since service, which he treated with over-the-counter medication.  In this regard, the Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Therefore, the Board finds that additional AOJ action to obtain a medical examination and appropriate medical opinion-one based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims fi

As for VA records, a review of the file shows the Veteran now receives his primary medical treatment through the VA Medical Center (VAMC) in Portland, Oregon.  Prior to September 2011, the Veteran received his medical treatment through the VAMC in Atlanta, Georgia.  Currently the file contains medical records from the Portland VAMC dated through July 2015.  On remand, updated records should be obtained and associated with the file.   

In addition, in light of the Veteran's statement that a VA doctor told him in 2004 that there was a correlation between in-service injury and his disability, and the fact that the record contains no Atlanta VAMC records dated prior to July 2006 (other than a single document dated October 2004), it is apparent that there may be other are outstanding VA treatment records.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, medical records from the Atlanta VAMC, dated prior to July 2006, should be sought on remand.  

Moreover, in a June 2012 report of VA examination for another disability, the Veteran indicated he was receiving Social Security Administration (SSA) disability benefits.  The Veteran did not indicate when he was awarded SSA disability benefits or for what disability any such benefits were awarded, and there record does not otherwise reflect this information.  Nonetheless, the statement triggers VA's duty to obtain any such records.  While SSA records are not controlling in VA claims, here, such records-the date of which, and reason for, are unknown-may be relevant to the Veteran's service connection claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AOJ should undertake appropriate action to obtain such records on remand.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final point, the Board notes that the record includes multiple references to the substantive appeal (via a VA Form 9) filed by the Veteran in March 2010; however, no copy of the actual document has been associated with any electronic file.  On remand, the AOJ should undertake appropriate action to associate the Veteran's Form 9 with his claims file. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) filed in March 2010. 

2.  Obtain from the Portland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2015, and from the Atlanta VAMC, all outstanding, pertinent records dated prior to July 2006.  Follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Obtain from the Social Security Administration a copy of the decision on the Veteran's claim for Social Security benefits, as well as the medical records relied upon in reaching that decision.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate physician.  

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disorder(s) of the cervical spine and the thoracic/lumbar spine.

Then, for each diagnosed spine disability, the examiner should provide an opinion, based on review of the claims file and consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to service, to include, but not limited to, the Veteran's asserted in-service parachuting injury.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as the Veteran's competent assertions as to the nature and onset of back symptoms, as well as to the continuity of such symptoms since service.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).



